Citation Nr: 0020239	
Decision Date: 08/02/00    Archive Date: 08/09/00

DOCKET NO.  97-15 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel


REMAND

The veteran served on active duty from September 1967 to 
April 1969 and from November 1990 to April 1991.  

The veteran testified in May 2000 that his service-connected 
PTSD had increased in severity since his most recent VA 
examination.  Under 38 U.S.C.A. § 5107, he has presented a 
well-grounded claim.  Cf. Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  However, additional development is 
necessary prior to the completion of appellate review.  

Initially, I note that the veteran testified that he had been 
receiving VA treatment for his PTSD.  Reports of VA 
evaluation and treatment since February 1999 should be 
obtained, as they may contain facts pertinent to the 
veteran's claim for an increased rating for PTSD.  The 
veteran should also be afforded a current examination of his 
PTSD to determine the current nature and severity of his 
service-connected disability.  The appellant is hereby 
notified that it is his responsibility to report for the 
examination and to cooperate in the development of the case, 
and that the consequences of failure to report for a VA 
examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).  

In view of the foregoing, this case is remanded to the RO for 
the following actions:  

1.  The RO should obtain and associate 
with the claims folder reports of VA 
evaluation and treatment provided for the 
service-connected PTSD.  All evidence 
obtained should be associated with the 
veteran's claims folder.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and severity of the 
service-connected PTSD.  All indicated 
special studies and tests should be 
accomplished.  The claims folder should 
be available to the examiner.

3.  The RO then should review the 
veteran's claim for an increased rating 
for PTSD in light of the additional 
development.  If the benefit sought on 
appeal is not granted, then the veteran 
and his representative should be provided 
with a supplemental statement of the 
case.

After he and his representative have been given an 
opportunity to respond, the case file should be returned to 
the Board for further appellate review, if necessary.  The 
purpose of this REMAND is to procure clarifying data and to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition of this appeal.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




